  Case 17-24579         Doc 66     Filed 01/25/19 Entered 01/25/19 11:49:23              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-24579
         NATASHA TIMS

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 08/17/2017.

         2) The plan was confirmed on 12/13/2017.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
12/20/2018.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 12/19/2018.

         6) Number of months from filing to last payment: 10.

         7) Number of months case was pending: 17.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 17-24579        Doc 66        Filed 01/25/19 Entered 01/25/19 11:49:23                      Desc Main
                                       Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                $14,200.00
       Less amount refunded to debtor                               $0.00

NET RECEIPTS:                                                                                     $14,200.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                  $3,606.00
    Court Costs                                                                $0.00
    Trustee Expenses & Compensation                                          $678.60
    Other                                                                      $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                   $4,284.60

Attorney fees paid and disclosed by debtor:                   $394.00


Scheduled Creditors:
Creditor                                        Claim         Claim            Claim        Principal       Int.
Name                                  Class   Scheduled      Asserted         Allowed         Paid         Paid
77TH ST DEPOT FEDERAL C U         Unsecured      1,403.00       1,658.25         1,658.25           0.00        0.00
77TH ST DEPOT FEDERAL C U         Unsecured      1,208.00            NA               NA            0.00        0.00
77TH ST DEPOT FEDERAL C U         Unsecured           0.00           NA               NA            0.00        0.00
77TH ST DEPOT FEDERAL C U         Unsecured           0.00           NA               NA            0.00        0.00
77TH ST DEPOT FEDERAL C U         Secured              NA           0.00             0.00           0.00        0.00
Alphera Financial Services        Unsecured           0.00           NA               NA            0.00        0.00
AMERICAN GENERAL FINANCIAL/SP     Unsecured           0.00           NA               NA            0.00        0.00
AMERICREDIT FINANCIAL SERVICES    Unsecured           0.00           NA               NA            0.00        0.00
ARNOLD SCOTT HARRIS               Unsecured           0.00           NA               NA            0.00        0.00
BSI FINANCIAL SERVICES            Unsecured           0.00           NA               NA            0.00        0.00
CHICAGO HOUSING AUTHORITY         Unsecured      2,382.00            NA               NA            0.00        0.00
CITY OF CHICAGO CORP COUNSEL      Unsecured         600.00           NA               NA            0.00        0.00
CITY OF CHICAGO DEPT OF FINANCE   Secured              NA       4,561.22         4,561.22        913.39         0.00
CITY OF CHICAGO DEPT OF FINANCE   Unsecured      7,600.00            NA               NA            0.00        0.00
CITY OF CHICAGO DEPT OF FINANCE   Unsecured            NA            NA            115.18           0.00        0.00
CITY OF CHICAGO DEPT OF FINANCE   Unsecured            NA            NA          1,224.02           0.00        0.00
CITY OF CHICAGO DEPT OF FINANCE   Secured              NA         115.18           115.18           0.00        0.00
CITY OF CHICAGO DEPT OF FINANCE   Secured              NA       1,224.02         1,224.02           0.00        0.00
COMCAST                           Unsecured           0.00           NA               NA            0.00        0.00
Comenity Bank                     Unsecured           0.00           NA               NA            0.00        0.00
Comenity Bank                     Unsecured           0.00           NA               NA            0.00        0.00
COMENTIY BANK                     Unsecured           0.00           NA               NA            0.00        0.00
COMMONWEALTH EDISON               Unsecured      1,700.00       1,929.68         1,929.68           0.00        0.00
COOK COUNTY TREASURER             Secured        1,015.49       1,015.49         1,015.49        191.82       92.26
COOK COUNTY TREASURER             Secured       13,385.74     13,385.74        13,385.74       2,773.89    1,203.11
FIFTH THIRD BANK                  Unsecured         129.00           NA               NA            0.00        0.00
GATEWAY ONE LENDING & FINANCE     Unsecured           0.00           NA               NA            0.00        0.00
IL DEPT OF REVENUE                Priority            0.00           NA               NA            0.00        0.00
INTERNAL REVENUE SERVICE          Priority            0.00           NA               NA            0.00        0.00
JC Christensen & Associates       Unsecured      1,400.00            NA               NA            0.00        0.00
LOYOLA UNIVERSITY MED CTR         Unsecured      1,879.83            NA               NA            0.00        0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 17-24579        Doc 66        Filed 01/25/19 Entered 01/25/19 11:49:23                   Desc Main
                                       Document Page 3 of 4



Scheduled Creditors:
Creditor                                        Claim         Claim         Claim        Principal      Int.
Name                                  Class   Scheduled      Asserted      Allowed         Paid         Paid
LVNV FUNDING                      Unsecured           0.00      2,134.41      2,134.41           0.00       0.00
MEDICREDIT                        Unsecured         320.00           NA            NA            0.00       0.00
MEDICREDIT                        Unsecured         184.00           NA            NA            0.00       0.00
MERRICK BANK                      Unsecured            NA       1,039.90      1,039.90           0.00       0.00
MIDLAND FUNDING                   Unsecured      1,618.92       1,618.92      1,618.92           0.00       0.00
MIDLAND FUNDING                   Unsecured      2,165.00       2,164.64      2,164.64           0.00       0.00
PEOPLES GAS LIGHT & COKE CO       Unsecured         897.00           NA            NA            0.00       0.00
PEOPLES GAS LIGHT & COKE CO       Unsecured           0.00           NA            NA            0.00       0.00
PEOPLES GAS LIGHT & COKE CO       Unsecured           0.00           NA            NA            0.00       0.00
PEOPLES GAS LIGHT & COKE CO       Unsecured           0.00           NA            NA            0.00       0.00
PHOENIX FINANCIAL SVC             Unsecured          42.00           NA            NA            0.00       0.00
QUANTUM3 GROUP LLC                Unsecured      2,214.64            NA            NA            0.00       0.00
SANTANDER CONSUMER DBA CHRY       Unsecured         199.00           NA            NA            0.00       0.00
SANTANDER CONSUMER DBA CHRY       Secured       40,000.00     40,214.55     40,214.55            0.00       0.00
SRS FS LLC                        Secured              NA     47,556.73       4,740.93      4,740.93        0.00
SRS FS LLC                        Unsecured    114,765.49            NA            NA            0.00       0.00
SRS FS LLC                        Secured      100,000.00     91,116.33           0.00           0.00       0.00
ST IL TOLLWAY AUTHORITY           Unsecured         735.00           NA            NA            0.00       0.00
SYNCHRONY BANK                    Unsecured           0.00           NA            NA            0.00       0.00
SYNCHRONY BANK                    Unsecured           0.00           NA            NA            0.00       0.00
SYNCHRONY BANK                    Unsecured           0.00           NA            NA            0.00       0.00
SYNCHRONY BANK                    Unsecured           0.00           NA            NA            0.00       0.00
SYNCHRONY BANK                    Unsecured           0.00           NA            NA            0.00       0.00
TARGET                            Unsecured           0.00           NA            NA            0.00       0.00
US DEPT OF ED NAVIENT SOLUTIONS   Unsecured     14,171.00     58,214.62     58,214.62            0.00       0.00
US DEPT OF ED/NAVIENT             Unsecured      7,831.00            NA            NA            0.00       0.00
US DEPT OF ED/NAVIENT             Unsecured      6,901.00            NA            NA            0.00       0.00
US DEPT OF ED/NAVIENT             Unsecured      5,500.00            NA            NA            0.00       0.00
US DEPT OF ED/NAVIENT             Unsecured      5,136.00            NA            NA            0.00       0.00
US DEPT OF ED/NAVIENT             Unsecured      3,788.00            NA            NA            0.00       0.00
US DEPT OF ED/NAVIENT             Unsecured      3,695.00            NA            NA            0.00       0.00
US DEPT OF ED/NAVIENT             Unsecured      2,909.00            NA            NA            0.00       0.00
US DEPT OF ED/NAVIENT             Unsecured      2,750.00            NA            NA            0.00       0.00
US DEPT OF ED/NAVIENT             Unsecured      2,750.00            NA            NA            0.00       0.00
US DEPT OF ED/NAVIENT             Unsecured      2,250.00            NA            NA            0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 17-24579         Doc 66      Filed 01/25/19 Entered 01/25/19 11:49:23                Desc Main
                                       Document Page 4 of 4



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                 $4,740.93          $4,740.93             $0.00
       Debt Secured by Vehicle                           $40,214.55              $0.00             $0.00
       All Other Secured                                 $20,301.65          $3,879.10         $1,295.37
 TOTAL SECURED:                                          $65,257.13          $8,620.03         $1,295.37

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $70,099.62                $0.00            $0.00


Disbursements:

         Expenses of Administration                             $4,284.60
         Disbursements to Creditors                             $9,915.40

TOTAL DISBURSEMENTS :                                                                      $14,200.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 01/25/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
